PER CURIAM.
The record reflects that the trial court committed reversible error in curtailing the defendant’s cross-examination of the prosecution’s chief witness as to her possible motive, bias, or self-interest. The law in Florida is clear that evidence tending to establish that a witness appearing before the State for any reason other than to tell the truth should not be kept from the jury. A trial court’s refusal, in a criminal prosecution, to allow cross-examination of a witness concerning a pending civil action between that witness and the defendant is error. See Wooten v. State, 464 So.2d 640 (Fla. 3d DCA), review denied, 475 So.2d 696 (Fla.1985).
Reversed.